Citation Nr: 0125459	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  01-02 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether the veteran has basic eligibility for vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1989 to 
February 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Vocational Rehabilitation and Counseling Officer (VR&CO), 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO). 


FINDINGS OF FACT

The veteran's service-connected disabilities prevent him from 
obtaining and retaining employment consistent with his 
abilities, aptitudes, and interests; thus he has an 
employment handicap.


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for entitlement to benefits under Chapter 31, Title 38, 
United States Code. 38 U.S.C.A. §§ 3100, 3101, 3102 (West 
1991 & Supp. 2001); 38 C.F.R. § 21.51 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the veteran's 
claim.  However, in light of the Board's favorable 
determination herein, a remand of the case to the RO solely 
for consideration of the new law is not necessary.  The 
veteran is not prejudiced by the Board's decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

By rating action in July 1995, service connection was granted 
for bilateral pes planus with plantar fasciitis and right 
bunionectomy, rated as 30 percent disabling; for residuals of 
a motor vehicle accident with low back pain, rated as 10 
percent disabling; and, for Wolff-Parkinson White syndrome, 
rated as noncompensable.  

A January 1996 VA Counseling Record shows that the veteran 
was found to have an impairment to employability by his 
service-connected conditions.  It was determined that based 
on ability, aptitude and interest test results, it appeared 
that achievement of employment as an electrical engineer was 
reasonably feasible.  The veteran was granted vocational 
rehabilitation benefits and the January 1996 Rehabilitation 
Plan shows that the objective was a Bachelor of Science 
Degree in Electrical Engineering.

The record shows that by letter dated in December 1997, the 
veteran was notified that his vocational rehabilitation 
program had been interrupted effective in December 1997 
because of lack of progress in his training program.  By 
letter dated in August 1998, the veteran was notified that 
his vocational rehabilitation benefits were suspended and he 
was placed in discontinued status.

In July 2000, the veteran submitted an application for 
Chapter 31 vocational rehabilitation benefits.  He indicated 
that he was working at the U.S. Postal Service as a mail 
processor and that his job required standing.  He reported 
that he was unable to stand or walk for prolonged periods and 
distances.  He indicated that he had extreme pain and 
discomfort of the feet, mid back and right hip.  

An undated VA Form 28-1902, Counseling Record - Personal 
Information, shows that the veteran indicated that he was 
interested in work related to information systems and bio-
medical systems.  He indicated that he least liked his job at 
the Postal Service because there was no challenge and it was 
physically demanding.  In an attached Questionnaire, the 
veteran noted that he thought that technical troubleshooting 
and problem solving were work activities that he did well and 
most enjoyed.

Records of the U.S. Postal Service, dated from June to 
October 2000, show that the veteran was assigned in a limited 
duty position with the restriction of standing no more than 4 
hours per shift.  It was indicated that his duties included 
case mail, prepare mail and miscellaneous paperwork and 
duties as assigned within the following restrictions; no 
lifting, pushing or pulling more than 25 pounds, standing no 
more than 4 hours and no prolonged standing or sitting while 
operating machinery.

A review of the November 2000 VA Counseling Record - 
Narrative Report shows that the VA Vocational Rehabilitation 
Counselor reviewed the veteran's educational and employment 
backgrounds.  It was noted that prior to the military he had 
completed the 12th grade.  It was indicated that during 
service, the veteran's job duties were related to the repair 
of electronic equipment.  The veteran indicated that he had 
worked as an electronics assembler and that he was currently 
employed by the U.S. Postal Service as a clerk.  The 
Counselor concluded the veteran's service-connected flat 
feet, back strain and nonservice-connected conditions 
restricted him from lifting, carrying, pushing, pulling, 
climbing, balancing, stooping, sitting, kneeling, crouching, 
crawling and walking.  It was noted that the service-
connected heart condition placed no work limits on him at 
that time.  It was indicated that prior testing had revealed 
that the veteran was in the high intelligence range and would 
be generally educable at the graduate school level.  It was 
noted that the veteran indicated an ideal job of computer 
network technician which would require a minimum of an 
Associate Degree for entry.  It was also noted that he was 
currently employed as a mail processor.  It was indicated 
that both jobs were good choices for him.  It was noted that 
his employer had assigned him limited duty designed to 
alleviate the aggravation of his disabilities.  It was 
indicated that no evidence had been submitted by the veteran 
to indicate that he received a salary reduction.  In sum, it 
was determined that the veteran had service-connected 
disabilities that created an employment handicap; however, it 
was further determined that the veteran had overcome the 
effects of his impairment of employability and that the U.S. 
Postal Service had provided him with training and reasonably 
developed job skills consistent with his identified 
limitations, capacities, interests and abilities.  It was 
concluded that achievement of a vocational goal was not 
required at this time because his employer was working with 
him and his primary care physician to assist him in 
overcoming his impairments to employment.

In his April 2001 substantive appeal, the veteran reported 
that in 2000 he worked only 1025 out of 2080 hours due to 
pain and discomfort of his service-connected disabilities.  
He also indicated that as of March 2001, he had only worked 
40 hours out of scheduled 368 hours due to pain and 
discomfort.  He asserted that he was unable to perform in his 
current job due to pain and discomfort.

Pursuant to 38 U.S.C.A. § 3102(1)(A)(i), (B), for an original 
application filed on or after November 1, 1990, basic 
entitlement for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.  Thus, with regard to basic 
entitlement for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, the veteran has met 
the requirement of having a service-connected disability (in 
this case, more than one) which is rated at 20 percent or 
more which was incurred in or aggravated in service on or 
after September 16, 1940.

The Board notes that in Davenport v. Brown, 7 Vet. App. 476 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to an employment handicap is 
inconsistent with 38 U.S.C.A. § 3102 and, not authorized.  
The Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and an 
employment handicap, those regulatory provisions are 
"unlawful and set aside." Davenport, at 486.  However, Pub. 
L. 104-275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324 
reestablished the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  The Board 
notes that the revised version of the applicable law, as 
cited above, reflects these changes.

The veteran filed his current claim for Chapter 31 benefits 
after the enactment of Pub. L. 104-275, Title I, § 101, Oct. 
9, 1996, 110 Stat. 3324 reestablishing the requirement that 
the veteran's employment handicap must be the result of 
service-connected disability in order to be entitled to 
Chapter 31 benefits.  Therefore, his nonservice-connected 
disabilities may not be considered with respect to his claim.

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  
Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  An employment handicap 
which entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met: 
(i) the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service-connected 
disability materially contributes to the impairment of 
employability; (iii) the veteran has not overcome the effects 
of the impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(1).  An 
employment handicap does not exist when any of the following 
conditions is present: (i) the veteran's employability is not 
impaired; this includes veterans who are qualified for 
suitable employment, but do not obtain or retain such 
employment for reasons within their control; (ii) the 
veteran's employability is impaired, but his or her service-
connected disability does not materially contribute to the 
impairment of employability; (iii) the veteran has overcome 
the effects of the impairment of employability through 
employment in an occupation consistent with his or her 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment. 38 U.S.C.A. § 3102; 
38 C.F.R. § 21.51(f)(2).

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  In this case, the Board 
does not concur with the determination that the veteran has 
overcome his employment handicap.

Firstly, the veteran has had an impairment of employability 
since the time of his application for benefits.  The evidence 
shows that the veteran was placed on limited duty at the U.S. 
Postal Service due to his service-connected disabilities.  
The Board notes that his impairments include disabilities of 
the feet and back and that his original job duties required 
long periods of standing and physical exertion, including 
lifting.  The veteran's employability has been restricted due 
to the physical limitations placed on him by his 
disabilities.  Most recently, in March 2001, the veteran 
indicated that he had missed significant time from work due 
to pain from his service-connected disabilities.  He has 
indicated that he is physically unable to handle his job 
duties, even on a limited basis.  The veteran has been simply 
unable to perform physically demanding tasks to include 
extended periods of standing and lifting.  Although the 
veteran is working as a postal clerk, his employability is 
restricted due to his disabilities and he was unable to 
change fields due to deficiencies in education and training.  
The veteran's primary experience is at the Post Office, to 
which he was no longer suited.  Thus, the veteran has an 
impairment of employability. 38 C.F.R. § 21.51(c)(1); 
(f)(1)(i).

Secondly, the veteran's disabilities materially contribute to 
the impairment of employability. As previously noted, the 
veteran is unable to perform physically demanding tasks.  
Although he was placed on limited duty status, he is still 
unable to fully perform his duties.  He has reported that he 
had pain as a result of his disabilities which has reduced 
his ability to work at his present job as a postal clerk.  
The Board finds these assertions credible on the basis of the 
evidence of record.  As such, it was impractical for him to 
continue working in his present position as a postal clerk.  
The evidence suggests that the veteran needs to redirect his 
skills to areas of employment which were less demanding than 
his prior area of employment.  The veteran would be better 
suited to employment that does not require physically 
demanding activities such as prolonged periods of standing or 
heavy lifting.  However, currently he has not been adequately 
trained in any other field.  38 C.F.R. § 21.51(c)(1), (2), 
(3); (f)(1)(ii).

Thirdly, the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  The evidence clearly shows that the 
his job as a postal clerk is not consistent with his pattern 
of interests or his abilities and aptitudes.  The veteran has 
indicated on his written statements and his interview with 
the VA Vocational Rehabilitation Counselor that his ideal job 
was computer network technician and that his main interest is 
in computer related jobs.  He has consistently indicated that 
he does not find the job of postal clerk challenging and that 
he wants to concentrate any rehabilitation training in the 
area of computers.  The evidence shows that the job of postal 
clerk is no longer consistent with his pattern of abilities 
due to the nature of his feet and back disabilities.  The 
veteran expressed a desire to redirect his prior education 
and experience to the computer field.  38 C.F.R. § 
21.51(c)(4); (e) (2), (3); (f)(1)(iii).  Moreover, testing 
has shown that he has high intelligence and is educable to 
the graduate level, so that it cannot be said that his 
present employment is consistent with his abilities and 
aptitudes.

The Board finds that the veteran does not have suitable 
employment.  The veteran is employed in a field that is too 
demanding physically, despite efforts to accommodate his 
disabilities.  Due to his disabilities, he is unable to 
continue employment in consistently physically demanding 
jobs.  As such, the veteran has determined that his interests 
are in the computer field, which would suit his disabilities, 
but requires training in that field in order to maintain and 
retain employment.  He has found an occupation consistent 
with his pattern of abilities, aptitudes and interests.  As 
such, it is clear that the veteran had not overcome the 
effects of his impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests. 38 C.F.R. § 21.51(f)(2).

In sum, the veteran's disabilities render his current 
employment as a postal clerk unsuitable.  The veteran has 
indicated that his interest is in training in the computer 
field which better suits him due to his disabilities and to 
his aptitudes.  The veteran has submitted documentation that 
he has completed several courses in the computer field at a 
college during the Fall of 1999 and the Spring of 2000.  
However, further required specific training must be 
accomplished in order to obtain and maintain employment in 
that field.  In light of the foregoing, the Board concludes 
that the veteran's disabilities cause an impairment his 
ability to prepare for, obtain and retain employment 
consistent with his abilities, aptitudes, and interests.  As 
such, an employment handicap has been demonstrated as 
contemplated under 38 U.S.C.A. § 3102 and 38 C.F.R. § 21.51.

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability. 38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  As noted above, the 
veteran was initially granted service connection in July 1995 
and notified of that award that same month.  The 12 year 
period of eligibility has not expired.  Accordingly, the 
applicable criteria for additional Chapter 31 vocational 
rehabilitation training have been met.


ORDER

Entitlement to a program of VA vocational rehabilitation 
training is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



